Citation Nr: 1534360	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  05-04 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for psychophysiologic gastrointestinal (GI) reaction with mild anxiety and posttraumatic stress disorder (PTSD) from November 13, 2003 through April 22, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, and R.H.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to April 1969, including combat service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran an evaluation of 30 percent disabling, effective November 14, 2003.  The Veteran filed and perfected an appeal seeking a higher evaluation.  

In a November 2004 rating decision, the RO increased the rating to 50 percent, effective November 14, 2003.  As this increase did not represent the maximum rating available for the condition, the Veteran's claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2008, the Veteran, his spouse, and R.H. testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.  

In July 2008, the Board remanded the claim for additional development.  In May 2009, the Board denied the claim and also remanded a claim for a total disability rating based on individual unemployability (TDIU).  The Veteran appealed the May 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2011 memorandum decision, vacated and remanded the claim for further proceedings consistent with the decision.  During the pendency of the appeal, the RO granted TDIU, and therefore this issue no longer on appeal.  

This claim was again before the Board in December 2011 and October 2012, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

The Veteran has been granted a 100 percent evaluation for dementia effective April 23, 2010, which has been evaluated under the same criteria as psychophysiologic GI reaction with mild anxiety and PTSD.  Therefore, the issue of an increased evaluation for psychophysiologic GI reaction with mild anxiety and PTSD will be considered through April 22, 2010. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's psychophysiologic GI reaction with mild anxiety and PTSD was productive occupational and social impairment, with deficiencies in most areas, from November 13, 2003 through April 22, 2010.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for psychophysiologic GI reaction with mild anxiety and PTSD from November 13, 2003 through April 22, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.14, 4.21, 4.130, Diagnostic Code 9400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the claims file contains service treatment records, VA treatment records, Social Security records, private treatment records, and the report of a VA examination for PTSD.  Findings from the December 2011 examination report and May 2014 addendum are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  




II.  Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014).  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130.

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

After reviewing the evidence of record, the Board concludes that the Veteran is entitled to an evaluation of 70 percent from November 13, 2003 through April 22, 2010 for psychophysiologic GI reaction with mild anxiety and PTSD due to occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.  In November 2003, a VA treating psychologist wrote that the Veteran reported vivid nightmares and chronic anxiety.  The Veteran was prone to anger, which had caused problems with authority.  He had long periods of isolation when he withdrew to his garage to avoid others.  The Veteran also had an exaggerated startle response and was hypervigilant.  A February 2004 VA examiner noted nervousness.  The Veteran complained of nightmares, flashbacks and helicopter noise.  At July 2004 VA treatment the Veteran reported being easily irritated, depressed mood, sleep, energy, motivation, memory and interest, feelings of guilt and hopelessness, sometimes wishing that he would not wake up, and frequently losing his temper.  VA treatment notes show that the Veteran continued to report difficulty sleeping and getting along with others.  

The Veteran had another VA examination in April 2006 at which he said that he preferred to avoid crowds and that noise bothered him.  He was nervous, forgetful, cried for no reason, and had anger control issues and panic attacks.  At a March 2007 VA examination the Veteran reported not being able to tolerate crowds.  He went to his garage to isolate himself from others and said that everything irritated him.  The Veteran was noted to have suicidal ideation and paranoia.  At a September 2008 VA examination the Veteran said that he was dealing with the same issues as at the last VA examination.  The May 2014 VA examination report states that the PTSD, anxiety and depression resulted in reduced concentration, increased distractibility, and slowed reactions for the entire claims period.  It was also noted that based on the Veteran's chronic and worsening medical condition, his overall Global Assessment of Functioning scale score for the period from November 2003 was 49.

The Veteran does not meet the criteria for a 100 percent evaluation because the record does not show total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.  The February 2004 VA examiner noted that he had a good conversation with the Veteran and that there were no abnormalities from a cognitive standpoint.  The April 2006 VA examiner noted that the Veteran was able to maintain his marriage and that the Veteran was well groomed with adequate social skills.  The March 2007 VA examiner noted that the Veteran was coherent and relevant.  At the September 2008 VA examination thought process was logical, coherent and relevant and the Veteran was well oriented to time, place, person and situation.  The Veteran did not report significant problems with long-term memory.  Therefore, the Veteran does not qualify for a 100 percent evaluation, the next highest after 70 percent.  See id.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  The Board concludes that the rating criteria reasonably describe the Veteran's psychophysiologic GI reaction with mild anxiety and PTSD disability level and symptomatology.  As noted above, all of the symptoms of the Veteran's service-connected disability that affect the level of occupational and social impairment were considered, and not just those referenced in the rating criteria.  38 C.F.R. § 4.130, DC 9434; Mauerhan, 16 Vet. App. at 442-443.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected psychophysiologic GI reaction with mild anxiety and PTSD, but the evidence reflects that those symptoms are not present.  No manifestations exist that are not contemplated by the rating criteria.  Therefore, the assigned schedular evaluations are adequate and no referral is required.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  During the applicable period, the Veteran was also service-connected for coronary artery disease, a stroke, a stomach ulcer, type II diabetes mellitus, peripheral neuropathy of the lower extremities, a burn scar of the right arm, a shell fragment wound of the right knee, and scars associated with surgery related to coronary artery disease.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected psychophysiologic GI reaction with mild anxiety and PTSD, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period was the disability on appeal been more disabling than as currently rated under the present decision of the Board. 


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 70 percent rating for psychophysiologic GI reaction with mild anxiety and PTSD is granted for November 13, 2003 through April 22, 2010.




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


